DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On April 28th, 2021 in an interview with Applicant, it was explained that the alumina used could be any listed in Applicant’s specification in para. 44 in order to achieve the claimed peak intensities.  In light of this, the last rejection is withdrawn and the claims are given further consideration.
Applicant’s arguments, see pages 2-5, filed 5/11/21, with respect to the rejection(s) of claim(s) 1-16 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golunski (US Pub.: 2007/0059223).
As to Claims 1-3, 7 Golunski describes lean NOx catalyst (para. 13) that can include a silver compound supported on alumina (para. 13, see and para. 15).  The silver content can range from 0.5-10 wt % (para. 19). The form of alumina used can range from alpha, delta or theta (para. 19).  Based on the specification of this application (see para. 44, which lists the alpha, delta and theta-forms of alumina as useable to produce the desired claimed peaks) these alumina types are effective for producing the desired claimed catalyst.
	According to the specification of this application, what is needed to produce the claimed peak intensities is to use the desired alumina (listed in para. 44) and then to fire the produce Ag/alumina product from a temperature of 350-750 degrees C for a time that is preferably 1-8 hrs (para. 91).  In the process of making in Golunski, the alumina is calcined in air at 500 degrees C for 2 hours (para. 64, although this is the comparative example, example 1, which is their invention also performs this calcination.  Also, example 7 also heats at 700 degrees C in Golunski).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would produce the same product.
As to the use of the catalyst for purifying NOx contained in the exhaust gas discharge from an internal engine, Golunski teaches that their catalyst is used in the purification of exhaust gases (title, treatment) from an internal combustion engine (para. 1).  The catalyst at issue is a lean NOx catalyst (para. 13), which is used to remove NOx from exhaust see para. 3).
	As to the peaks, since the starting material is the same and the process of making the silver-supported alumina catalyst is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would produce the same peak intensities when analyzed.
As to the amount of silver, the ranges overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claims 4, 8 and 9, Golunski teaches that in addition to the support, there are other metals added, such as Ti and Mg (para. 25, 28).

	As to Claims 5, 10, 11 and 12, although Golunski does not specifically state what the ammonia thermal desorption measurement is at least 0.3 mmol/g, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same material made the same way would have the properties.
 

	Claims 6, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golunski (US Pub.: 2007/0059223) and in view of Boxhoorn (US Pat.: 4829044).
Golunski describes lean NOx catalyst (para. 13) that can include a silver compound supported on alumina (para. 13, see and para. 15).  The silver content can range from 0.5-10 wt % (para. 19). The form of alumina used can range from alpha, delta or theta (para. 19).  Based on the specification of this application (see para. 44, which lists the alpha, delta and theta-forms of alumina as useable to produce the desired claimed peaks) these alumina types are effective for producing the desired claimed catalyst.
	According to the specification of this application, what is needed to produce the claimed peak intensities is to use the desired alumina (listed in para. 44) and then to fire the produce Ag/alumina product from a temperature of 350-750 degrees C for a time that is preferably 1-8 hrs (para. 91).  In the process of making in Golunski, the alumina is calcined in air at 500 degrees C for 2 hours (para. 64, although this is the comparative example, example 1, which is their invention also performs this calcination.  Also, example 7 also heats at 700 degrees C in Golunski).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would produce the same product.
As to the use of the catalyst for purifying NOx contained in the exhaust gas discharge from an internal engine, Golunski teaches that their catalyst is used in the purification of exhaust gases (title, treatment) from an internal combustion engine (para. 1).  The catalyst at issue is a lean NOx catalyst (para. 13), which is used to remove NOx from exhaust see para. 3).
As to the amount of silver, the ranges overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	As to the process of making the catalyst, Golunski teaches that the composition is made by impregnation, ion-exchange or co-precipitation (para. 31).  Furthermore, Golunski explains that that their catalyst may be heated at 500 degrees C for 2 hours (para. 66, citing to para. 64).  This can be considered firing conditions.
	The reference does not describe the first process step of the method claims (the silver carrying step made by mixing a silver source and an alumina source and a water-based solvent together). 
	Boxhoorn describes a process for preparing a silver catalyst that on an alumina carrier (abstract).  The reference explains that generally, the alumina carrier is mixed with a silver salt or a silver salt-complex containing aqueous solution so that the alumina-carrier is impregnated with said aqueous solution (col. 4, lines 29-33).  The supported alumina and silver catalyst is then filtered and dried and then heated to cause a reduction of the silver to metallic silver and to form a layer of silver on the alumina carrier (col. 4, lines 33-39).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix a silver salt-complex containing an aqueous solution with an alumina carrier, as taught by Boxhoorn for use in the impregnation step of Golunski because this process step is a known impregnation step and Golunski describes forming their Ag/Al2O3 in this way.
	As to the claimed peaks, since the starting material is the same and the process of making the silver-supported alumina catalyst is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would produce the same peak intensities when analyzed.

	As to Claim 15, the process steps of Boxhorn are re-iterated here.  As to the layer-forming step, Boxhorn explains that the supported alumina and silver catalyst is then filtered and dried and then heated to cause a reduction of the silver to metallic silver and to form a layer of silver on the alumina carrier (col. 4, lines 33-39).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a layer of silver on the aluminum carrier by heating, as taught by Boxhorn for use with the process of Golunski because silver/supported alumina for use as a catalyst is known to effectively distribute silver on the alumina in this way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

July 21, 2021